Citation Nr: 0633171	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-11 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to October 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Jurisdiction was 
subsequently transferred to the Newark RO, where a Travel 
Board hearing was held before the undersigned in September 
2005.


FINDING OF FACT

It is reasonably shown that the veteran's bilateral hip 
disability was incurred in service.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's bilateral 
hip disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a fill grant of the benefit sought 
there is no need to belabor the impact of the VCAA on this 
claim.  Significantly, the veteran was provided VCAA notice 
in a December 2003 letter from the RO and had ample 
opportunity to respond. 

II.  Factual Background

The veteran's DD-214 shows that he served as an Army Ranger 
(training for which entails parachute experience).  His 
service medical records contain no mention of hip complaints.  
They do note right knee complaints (including in history on 
separation).

A May 2000 private hospital discharge summary notes that on 
admission the veteran was status post 1992 right total hip 
replacement.  The liner from the hip replacement had 
completely worn out, and revision surgery was necessary.  

A February 2002 private surgical report shows that the 
veteran underwent a left total hip replacement.  

On VA examination in January 2004, the diagnosis was status 
post hip replacements due to degenerative joint disease 
(DJD).  The examiner noted that the veteran's symptoms of hip 
pain did not start until long after he left service.  

At his September 2005 Board hearing the veteran testified 
that the diagnosis of DJD for his hips came several years 
after he was out of the Army.  He stated that five years 
before his first hip replacement he began to receive 
treatment from an orthopedic surgeon, Dr. K, who conducted 
tests and X-rays and determined that his knee pain was 
symptomatic of the deterioration of the right hip.  The 
deterioration caused misalignment of the knee resulting in 
improper flexion of the knee, which in turn caused pain.  

In an October 2005 letter, Dr. K indicated that the veteran 
was his patient in the 1980s, and was treated for 
osteoarthritis of the hips.  Dr. K performed the initial 
right total hip replacement.  In Dr. K's opinion, the 
veteran's activities as a member of the Rangers were a causal 
factor in his development of bilateral hip osteoarthritis at 
an early age.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record clearly establishes current bilateral 
hip disability; the veteran has had both hips replaced.  
Although no specific hip injury was noted in his service 
medical records, given that he was an Army Ranger, it may 
reasonably be inferred that during service he was subjected 
to the trauma associated with parachute jumps.  Regarding a 
potential nexus between the trauma in service and current hip 
disability, it is noteworthy that the VA examiner (who did 
not identify himself as an orthopedic specialist) did not 
make a specific finding regarding nexus; he simply noted that 
the veteran's symptoms of hip pain started long after he left 
service.  However, in his October 2005 letter, the veteran's 
treating private orthopedic specialist, Dr. K, specifically 
opined that the veteran's activities as a Ranger were a 
causal factor in his early development of bilateral hip 
osteoarthritis.  Given that this latter opinion is competent 
medical evidence of a nexus between service and current 
bilateral hip disability, and that there is no competent 
evidence specifically to the contrary, the Board finds that 
the evidence of record reasonably establishes that the 
veteran's bilateral post-replacement hip disability is due to 
injury in service, and that service connection for such 
disability is warranted.  


ORDER

Service connection for a bilateral hip disability is granted.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


